
	
		III
		112th CONGRESS
		2d Session
		S. RES. 547
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mrs. Boxer (for herself,
			 Mrs. Feinstein, Ms. Snowe, Ms.
			 Mikulski, Mr. Rockefeller,
			 Mr. Nelson of Florida,
			 Mrs. Hutchison, Mr. Coons, and Mr.
			 Boozman) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Honoring the life of pioneering astronaut
		  Dr. Sally Ride and expressing the condolences of the Senate on her
		  death.
	
	
		Whereas Dr. Sally Ride was born on May 26, 1951, in Los
			 Angeles, California;
		Whereas Dr. Ride graduated high school from Westlake
			 School for Girls in Los Angeles in 1968, and received from Stanford University
			 a Bachelor of Science in Physics and a Bachelor of Arts in English in 1973, a
			 Master of Science in 1975, and a doctorate degree in physics in 1978;
		Whereas the National Aeronautics and Space Administration
			 (referred to in this preamble as NASA) selected Dr. Ride as an
			 astronaut candidate in January of 1978;
		Whereas Dr. Ride worked on the ground as a communications
			 officer for the second and third NASA space shuttle missions (STS-2 and STS-3)
			 and helped develop the robot arm used by shuttle crews;
		Whereas, on June 18, 1983, Dr. Ride became the first woman
			 from the United States to travel in space when she served as a mission
			 specialist for space shuttle mission STS-7;
		Whereas Dr. Ride also served as a mission specialist on
			 space shuttle mission STS 41-G, which launched into space from the Kennedy
			 Space Center in Florida, on October 5, 1984;
		Whereas, in June of 1985, Dr. Ride was assigned to the
			 crew of STS 61-M for which mission training terminated in January of 1986,
			 following the space shuttle Challenger accident;
		Whereas Dr. Ride served as a member of the Presidential
			 Commission investigating the space shuttle Challenger accident
			 and, upon completing that investigation, was assigned to NASA Headquarters as a
			 Special Assistant to the Administrator for long-range and strategic
			 planning;
		Whereas, in 1989, Dr. Ride joined the faculty at the
			 University of California, San Diego, as a Professor of Physics and Director of
			 the California Space Institute, a research unit at the University of
			 California;
		Whereas, following her passion of motivating girls and
			 young women to pursue careers in science, math, and technology, Dr. Ride
			 founded her own company, known as Sally Ride Science, in 2001, to create
			 entertaining science programs and publications for upper elementary and middle
			 school students, as well as their parents and teachers;
		Whereas, as a long-time advocate for improved science
			 education, Dr. Ride initiated and directed education projects designed to fuel
			 the fascination of middle school students with science and wrote 5 science
			 books for children, entitled: To Space and Back, The
			 Mystery of Mars,Voyager: An Adventure to the Edge of the Solar
			 System, Exploring Our Solar System, and The
			 Third Planet: Exploring the Earth from Space;
		Whereas Dr. Ride served as a member of the President's
			 Counsel of Advisors on Science and Technology, the Space Studies Board, and the
			 Pacific Council on International Policy;
		Whereas Dr. Ride was a fellow of the American Physical
			 Society and also served on the boards of the Office of Technology Assessment,
			 the Carnegie Institution of Washington, the National Collegiate Athletic
			 Association Foundation, the Aerospace Corporation, and the California Institute
			 of Technology;
		Whereas Dr. Ride was the only person to have served on
			 commissions investigating both the space shuttle Challenger
			 and Columbia accidents; and
		Whereas Dr. Ride has received numerous honors and awards,
			 including induction into the National Women's Hall of Fame and the Astronaut
			 Hall of Fame, the Jefferson Award for Public Service, the Wernher von Braun
			 Memorial Award of the National Space Society, the Lindbergh Eagle Award, the
			 Theodore Roosevelt Award of the National Collegiate Athletic Association, and 2
			 NASA Space Flight Medals: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 deepest condolences to the family and friends of Dr. Sally Ride on her
			 death;
			(2)mourns the loss
			 of Dr. Ride, a trailblazing pioneer who inspired millions of individuals,
			 especially women and girls, to reach for the stars; and
			(3)appreciates all
			 of the contributions of Dr. Ride to science, physics, education, and human
			 spaceflight.
			
